Exhibit 10.4

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

2018 RESTATEMENT

Effective January 1, 1987

Restated as of October 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE I   PURPOSE      1     1.1   Restatement      1     1.2
  Purpose      1   ARTICLE II   DEFINITIONS      1     2.1   Account      1    
2.2   Acquiror Stock      1     2.3   Base Annual Salary      1     2.4  
Beneficiary      2     2.5   Board      2     2.6   Bonus      2     2.7   Cash
Compensation      2     2.8   Change in Control      2     2.9   Committee     
3     2.10   Common Stock      3     2.11   Compensation      3     2.12  
Corporate Transaction      3     2.13   Corporation      3     2.14   Deferral
Commitment      3     2.15   Deferral Deadline      3     2.16   Deferred Cash
Compensation      4     2.17   Deferred Compensation Account Benefit      4    
2.18   Determination Date      4     2.19   Disability      4     2.20  
Executive      4     2.21   Financial Hardship      4     2.22   Interest      4
    2.23   LTIP Compensation      5     2.24   Matching Contribution      5    
2.25   Participation Agreement      5     2.26   Plan Benefits      5     2.27  
Retirement      5     2.28   Retirement Plan      5     2.29   Supplemental
Retirement Benefit      5     2.30   Trust      5   ARTICLE III   DEFERRAL
COMMITMENTS      5     3.1   Participation      5     3.2   Deferral Election   
  5  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE   ARTICLE IV   DEFERRED COMPENSATION ACCOUNTS      6     4.1  
Accounts      6     4.2   Matching Contribution      6     4.3   Stock Account
     7     4.4   Cash Account      7     4.5   Effect of Corporate Transaction
on Stock Accounts      7     4.6   Statement of Account      8   ARTICLE V  
PLAN BENEFITS      8     5.1   Plan Benefit      8     5.2   Commencement of
Payments.      8     5.3   Lump Sum or Installment Payments.      9     5.4  
Form of Benefit Payment      9     5.5   Hardship Distributions      9     5.6  
Death Benefit      10     5.7   Supplemental Retirement Benefit      10     5.8
  Withholding; Payroll Taxes      11     5.9   Payment to Guardian      11    
5.10   Accelerated Distribution      11   ARTICLE VI   BENEFICIARY DESIGNATION
     11     6.1   Beneficiary Designation      11     6.2   Amendments      11  
  6.3   No Beneficiary Designation      12     6.4   Effect of Payment      12  
ARTICLE VII   ADMINISTRATION      12     7.1   Committee; Duties      12     7.2
  Agents      12     7.3   Binding Effect of Decisions      12     7.4  
Indemnity of Committee      12   ARTICLE VIII   CLAIMS PROCEDURE      12     8.1
  Claim      12     8.2   Denial of Claim      12     8.3   Review of Claim     
13     8.4   Final Decision      13  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         PAGE   ARTICLE IX   AMENDMENT AND TERMINATION OF THE PLAN      13    
9.1   Amendment      13     9.2   Corporation’s Right to Terminate      13  
ARTICLE X   MISCELLANEOUS      14     10.1   Unfunded Plan      14     10.2  
Unsecured General Creditor      14     10.3   Trust Fund      15     10.4  
Nonassignability      15     10.5   Not a Contract of Employment      15    
10.6   Protective Provision      15     10.7   Governing Law      15     10.8  
Validity      16     10.9   Notice      16     10.10   Successors      16  

 

iii



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

Effective as of January 1, 1987

Restated as of October 1, 2018

ARTICLE I

PURPOSE

1.1    Restatement. Northwest Natural Gas Company adopted an Executive Deferred
Compensation Plan (the “Plan”) effective January 1, 1987, which was previously
restated effective as of January 1, 2001, January 1, 2003, December 15, 2005,
January 1, 2007, February 28, 2008, and February 26, 2009. The Plan was
partially terminated in accordance with Paragraph 9(b)(i) effective December 31,
2004, so deferrals of compensation are no longer being made under the Plan.
Effective October 1, 2018, the Corporation became a wholly-owned subsidiary of
Northwest Natural Holding Company (“Parent”) and holders of Corporation common
stock became holders of Parent common stock (“Parent Common Stock”). Under the
terms of the Plan, Stock Accounts (as defined in Section 4.3 below) which were
formerly denominated in shares of Corporation common stock are now denominated
in shares of Parent Common Stock. The Plan is now amended and restated by this
2018 Restatement, effective as of October 1, 2018.

1.2    Purpose. The purpose of this Executive Deferred Compensation Plan is to
provide an unfunded deferred compensation plan for a select group of top
management personnel.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1    Account. “Account” means the record or records maintained by the
Corporation for each Executive in accordance with Article IV with respect to any
deferral of Compensation pursuant to this Plan. An Account shall be either a
“Stock Account” as described in Section 4.3 or a “Cash Account” as described in
Section 4.4.

2.2    Acquiror Stock. “Acquiror Stock” is defined in Section 4.5.

2.3    Base Annual Salary. “Base Annual Salary” means the annual compensation
payable to an Executive, excluding bonuses, commissions, LTIP Compensation and
other noncash compensation.

 

PAGE 1 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.4    Beneficiary. “Beneficiary” means the person, persons or entity designated
under Article VI to receive any Plan Benefits payable after an Executive’s
death.

2.5    Board. “Board” means the Board of Directors of Northwest Natural Gas
Company or any successor thereto.

2.6    Bonus. “Bonus” means the compensation derived under the Corporation’s
Executive Annual Incentive Plan or other similar incentive plan and payable in
any year in a lump sum to an Executive.

2.7    Cash Compensation. “Cash Compensation” means the total Base Annual Salary
and Bonus remuneration payable by the Corporation to the Executive for services.

2.8    Change in Control. “Change in Control” means the occurrence of any of the
following events:

(a)    The consummation of:

(i)    any consolidation, merger or plan of share exchange involving Parent (a
“Merger”) as a result of which the holders of outstanding securities of Parent
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger;

(ii)    any consolidation, merger, plan of share exchange or other transaction
involving the Corporation as a result of which Parent does not continue to hold,
directly or indirectly. at least 50% of the outstanding securities of the
Corporation ordinarily having the right to vote for the election of directors;
or

(iii)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of
Parent or the Corporation;

(b)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of Parent
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

(c)    Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934, other than Parent or the Corporation or any employee
benefit plan sponsored by Parent or the Corporation) shall, as a result of a
tender or exchange offer, open market purchases or privately negotiated
purchases from anyone other than Parent, have become the beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Securities representing twenty percent (20%)
or more of the combined voting power of the then outstanding Voting Securities.

 

PAGE 2 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.9    Committee. “Committee” means the Organization and Executive Compensation
Committee, or such other Committee as may be designated by the Board.

2.10    Common Stock. “Common Stock” means common stock of Parent.

2.11    Compensation. “Compensation” means Cash Compensation and LTIP
Compensation.

2.12    Corporate Transaction. “Corporate Transaction” means any of the
following:

(a)    any consolidation, merger or plan of share exchange involving Parent
pursuant to which shares of Parent Common Stock would be converted into cash,
securities or other property; or

(b)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of
Parent.

2.13    Corporation. “Corporation” means Northwest Natural Gas Company, an
Oregon corporation.

2.14    Deferral Commitment. “Deferral Commitment” means a Deferral Commitment
made by an Executive pursuant to Article III and for which a Participation
Agreement has been submitted by the Executive to the Committee.

2.15    Deferral Deadline. “Deferral Deadline” means, for any Compensation
payable to an Executive, the last day on which the Executive can submit a
Participation Agreement to make a Deferral Commitment with respect to such
Compensation. The Deferral Deadlines for various forms of Compensation shall be
as follows:

(a)    For Base Annual Salary payable in any calendar year, the Deferral
Deadline shall be the last day of the previous calendar year; provided, however,
that for a person who becomes an eligible Executive during a year, the Deferral
Deadline for Base Annual Salary payable for the remainder of the year shall be
30 days after the person becomes an Executive and the Deferral Commitment shall
only apply to Base Annual Salary payable after the Participation Agreement is
submitted.

(b)    For Bonus payable in any calendar year, including Bonus payable with
respect to the Executive’s or the Corporation’s performance in the previous
calendar year, the Deferral Deadline shall be the last day of the previous
calendar year.

(c)    For LTIP Compensation payable at any time, the Deferral Deadline shall be
the date one year prior to the vesting date for time-based awards and the date
one year prior to the last day of the award period for performance-based awards;
provided, however, that the Deferral Deadline for any LTIP Compensation that
becomes payable in any calendar year on an accelerated basis as a result of a
Change in Control shall be the last day of the previous calendar year.

 

PAGE 3 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.16    Deferred Cash Compensation. “Deferred Cash Compensation” means the
amount of Cash Compensation that the Executive elects to defer pursuant to a
Deferral Commitment.

2.17    Deferred Compensation Account Benefit. “Deferred Compensation Account
Benefit” means the benefit payable to an Executive as calculated pursuant to
Article IV and payable under Sections 5.1 through 5.6.

2.18     Determination Date. “Determination Date” means the last day of each
calendar quarter.

2.19     Disability. “Disability” means a physical or mental condition that, in
the opinion of the Committee, prevents the Executive from satisfactorily
performing the Executive’s usual duties for the Corporation. The Committee’s
decision as to Disability will be based upon medical reports and/or other
evidence satisfactory to the Committee.

2.20    Executive. “Executive” means one of a select group of management or
highly compensated employees of the Corporation, which shall consist of all
executive officers of the Corporation and any other employee of the Corporation
designated in writing by the Chief Executive Officer of the Corporation for
participation in the benefits of the Plan.

2.21    Financial Hardship. “Financial Hardship” means a severe financial
hardship to the Executive resulting from a sudden and unexpected illness or
accident of the Executive or of a dependent of the Executive, loss of the
Executive’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Executive. Financial Hardship shall be determined by the Committee on the
basis of information supplied by the Executive in accordance with uniform
guidelines promulgated from time to time by the Committee.

2.22    Interest. “Interest” is credited to Cash Accounts under the Plan and
means the quarterly equivalent of an annual yield that is two percentage points
(2%) higher than the annual yield on Moody’s Average Corporate Bond Yield for
the preceding quarter, as published by Moody’s Investors Service, Inc. (or any
successor thereto), or, if such index is no longer published, a substantially
similar index selected by the Board. At no time shall such Interest rate be less
than six percent (6%) annually.

Notwithstanding the foregoing provisions of this Section 2.22, effective as of
January 1, 2017, the Interest rate shall equal the rate of interest for interest
credited to cash accounts under the Corporation’s Deferred Compensation Plan for
Directors and Executives, as such plan may be amended from time to time (the
“DCPDE”), regardless of whether or not such rate of interest shall be more or
less than six percent (6%) annually; provided, however, that if at any time on
or after January 1, 2017 there is no interest credited to cash accounts under
the DCPDE because the DCPDE shall have ceased to operate or for any other
reason, then, at such time on or after January 1, 2017, the Interest rate shall
equal the quarterly equivalent of an annual yield that is equal to the annual
yield on Moody’s Average Corporate Bond Yield for the preceding quarter, as
published by Moody’s Investors Service, Inc. (or any successor thereto), or, if
such index is no longer published, a substantially similar index selected by the
Board, regardless of whether or not such Interest rate shall be more or less
than six percent (6%) annually. Any change in the Interest rate that occurs on
January 1, 2017 or thereafter pursuant to the provisions of this paragraph shall
not constitute a “change in the definition of Interest” within the meaning of
Section 9.1(b) below.

 

PAGE 4 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

2.23    LTIP Compensation. “LTIP Compensation” means compensation paid to an
Executive pursuant to an award under the Corporation’s Long Term Incentive Plan.
LTIP Compensation may be payable to the Executive either in Common Stock (“Stock
LTIP Compensation”) or in cash (“Cash LTIP Compensation”).

2.24    Matching Contribution. “Matching Contribution” means the contribution
made by the Corporation and credited to the Executive’s Account under
Section 4.2.

2.25    Participation Agreement. “Participation Agreement” means the agreement
submitted by an Executive to the Committee no later than the applicable Deferral
Deadline with respect to one or more Deferral Commitments.

2.26    Plan Benefits. “Plan Benefits” mean the Deferred Compensation Account
Benefit and the Supplemental Retirement Benefit.

2.27    Retirement. “Retirement” means either early retirement, normal
retirement, or disability retirement under the Retirement Plan.

2.28    Retirement Plan. “Retirement Plan” means the Corporation’s Retirement
Plan for Bargaining Unit and Non-Bargaining Unit Employees.

2.29    Supplemental Retirement Benefit. “Supplemental Retirement Benefit” means
the benefit payable to an Executive under Section 5.7.

2.30    Trust. “Trust” means the Northwest Natural Gas Company Umbrella Trust™
For Executives established by the Corporation in connection with this Plan.

ARTICLE III

DEFERRAL COMMITMENTS

3.1    Participation. An eligible Executive may elect to participate in the Plan
by submitting a Participation Agreement to the Committee no later than the
applicable Deferral Deadline. An election to defer Compensation by the Executive
shall continue from year to year and shall be irrevocable with respect to
Compensation once the Deferral Deadline for that Compensation has passed, but
may be modified or terminated by written notice from the Executive at any time
on or prior to the Deferral Deadline for that Compensation.

3.2    Deferral Election.

(a)    Election to Defer Cash Compensation. An Executive may, no later than the
applicable Deferral Deadline, elect to defer receipt of a certain whole
percentage, up to fifty percent (50%), of the Base Annual Salary and a certain
whole percentage, up to one hundred percent (100%), of any Bonus payable to the
Executive as an employee of the Corporation.

 

PAGE 5 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(b)    Election to Defer LTIP Compensation. An Executive may, no later than the
applicable Deferral Deadline, elect to defer receipt of a certain whole
percentage, up to one hundred percent (100%), of any Stock LTIP Compensation and
a certain whole percentage, up to one hundred percent (100%), of any Cash LTIP
Compensation that becomes payable to the Executive.

(c)    FICA Withholding. Under current law, all Compensation and Matching
Contributions credited to an Executive’s Accounts will be treated as wages
subject to FICA tax, and the Corporation will be required to withhold FICA tax
from the Executive. The amount required to be withheld for FICA tax with respect
to any amount of deferred Compensation or related Matching Contribution shall be
withheld from the non-deferred portion, if any, of the same Compensation;
provided, however, that if the non-deferred portion of the Compensation is
insufficient to cover the full required withholding, the Corporation shall
withhold the remaining amount from other non-deferred Compensation payable to
the Executive unless the Executive otherwise pays such remaining amount to the
Corporation.

(d)    Financial Hardship. Termination of the Executive’s election to defer may,
solely in the Committee’s discretion, become applicable as soon as practicable
after the Committee’s determination that the Executive has incurred Financial
Hardship, as evidenced by the Executive to the Committee.

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

4.1    Accounts. The Corporation shall establish on its books one or two
separate Accounts for each Executive who elects to defer Compensation under the
Plan: a Cash Account and/or a Stock Account. Compensation deferred by an
Executive shall be credited to the Stock Account or the Cash Account as elected
by the Executive at the time the Executive elects to defer Compensation. Such
election may be divided between the two Accounts in increments of twenty-five
percent (25%) of the deferred Compensation covered by the election. An Executive
may change the allocation of new deferrals of Compensation between the Stock
Account and the Cash Account, but such change shall apply to new deferrals only
if it is submitted on or prior to the Deferral Deadline for such new deferrals.
Once Compensation has been credited to the Stock Account or the Cash Account, no
transfers between the Stock Account and the Cash Account shall be permitted
except as otherwise provided in Section 4.5(d). The credit for deferred
Compensation shall be entered on the Corporation’s books of account at the time
that Compensation not deferred is paid or payable to the Executive.

4.2    Matching Contribution. The Corporation shall credit a Matching
Contribution to an Executive’s Account based on the amount of Deferred Cash
Compensation elected by the Executive; provided, however, that no Matching
Contributions shall be made to the Account of any Executive who is not eligible
to participate in the Corporation’s Retirement K Savings Plan until such time of
eligibility. The amount of the Matching Contribution shall be equal to the
excess of (a) the lesser of (i) sixty percent (60%) of the Executive’s Deferred
Cash Compensation during the calendar year, or (ii) three and six-tenths percent
(3.6%) of the Executive’s Cash Compensation during such calendar year, over
(b) the amount, if any, the

 

PAGE 6 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

Corporation has contributed for such calendar year as a matching contribution
for the Executive to the Retirement K Savings Plan. Matching Contributions shall
be credited to the Executive’s Account on the last day of the calendar year in
which the Matching Contribution was earned, and shall be allocated between the
Executive’s Cash Account and Stock Account in the same ratio as Deferred Cash
Compensation is allocated for the year.

4.3    Stock Account. An Executive’s Stock Account shall be denominated in
shares of Parent Common Stock, including fractional shares. With respect to
Stock LTIP Compensation deferred to an Executive’s Stock Account, the number of
deferred shares shall be credited to the Stock Account. With respect to each
amount of Cash Compensation, Cash LTIP Compensation or Matching Contribution
deferred to an Executive’s Stock Account, the amount of cash deferred shall be
divided by the closing market price of the Parent Common Stock reported for the
last trading day preceding the date on which the Stock Account is to be
credited, and the resulting number of shares (including fractional shares) shall
be credited to the Executive’s Stock Account. As of each date for payment of
dividends on the Parent Common Stock, the Stock Accounts shall be credited with
an additional number of shares (including fractional shares) equal to the amount
of dividends that would be paid on the number of shares recorded as the balance
of the Stock Account as of the record date for such dividend divided by closing
market price of the Parent Common Stock reported for such payment date or, if
such day is not a trading day, the next trading day.

4.4    Cash Account. An Executive’s Cash Account shall be denominated in
dollars. With respect to each amount of Cash Compensation, Cash LTIP
Compensation or Matching Contribution deferred to an Executive’s Cash Account,
an equal amount of dollars shall be credited to the Executive’s Cash Account.
With respect to Stock LTIP Compensation deferred to an Executive’s Cash Account,
the number of deferred shares shall be multiplied by the closing market price of
the Common Stock reported for the last trading day preceding the date on which
the Cash Account is to be credited, and the resulting number of dollars shall be
credited to the Executive’s Cash Account. Interest on each Cash Account shall be
calculated as of each Determination Date based upon the average daily balance of
the Cash Account since the preceding Determination Date and shall be credited to
the Cash Account at that time.

4.5    Effect of Corporate Transaction on Stock Accounts. At the time of
consummation of a Corporate Transaction, if any, the amount credited to an
Executive’s Stock Account shall be converted into a credit for cash or common
stock of the acquiring company (“Acquiror Stock”) based on the consideration
received by shareholders of the Corporation in the Corporate Transaction, as
follows:

(a)    Stock Transaction. If holders of Parent Common Stock receive Acquiror
Stock in the Corporate Transaction, then (i) the amount credited to each
Executive’s Stock Account shall be converted into a credit for the number of
shares of Acquiror Stock that the Executive would have received as a result of
the Corporate Transaction if the Executive had actually held the Parent Common
Stock credited to his or her Stock Account immediately prior to the consummation
of the Corporate Transaction, and (ii) Stock Accounts will thereafter be
denominated in shares of Acquiror Stock and ongoing deferrals of Compensation
shall continue to be made in accordance with outstanding Deferral Commitments
into the Stock Accounts as so denominated.

 

PAGE 7 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(b)    Cash or Other Property Transaction. If holders of Parent Common Stock
receive cash or other property in the Corporate Transaction, then (i) the amount
credited to an Executive’s Stock Account shall be transferred to the Executive’s
Cash Account and converted into a cash credit for the amount of cash or the
value of the property that the Executive would have received as a result of the
Corporate Transaction if the Executive had actually held the Common Stock
credited to his or her Stock Account immediately prior to the consummation of
the Corporate Transaction, and (ii) Stock Accounts shall no longer exist under
the Plan and all ongoing deferrals shall thereafter be made into Cash Accounts.

(c)    Combination Transaction. If holders of Parent Common Stock receive
Acquiror Stock and cash or other property in the Corporate Transaction, then
(i) the amount credited to each Executive’s Stock Account shall be converted in
part into a credit for Acquiror Stock under Section 4.5(a) and in part into a
credit for cash under Section 4.5(b) in the same proportion as such
consideration is received by shareholders, and (ii) ongoing deferrals into Stock
Accounts pursuant to outstanding Deferral Commitments shall continue to be made
into Stock Accounts in accordance with Section 4.5(a).

(d)    Election Following Stock Transaction. For a period of 12 months following
the consummation of any Corporate Transaction which results in Executives having
Stock Accounts denominated in Acquiror Stock, each Executive shall have a
one-time right to elect to transfer the entire amount in the Executive’s Stock
Account into the Executive’s Cash Account; provided, however, that this election
shall not be available if the Corporate Transaction results in holders of Parent
Common Stock becoming holders of all of the outstanding common stock of a parent
corporation of the Corporation. Such election shall be made by written notice to
the Corporation and shall be effective on the date received by the Corporation.
If such an election is made, the amount of cash to be credited to the
Executive’s Cash Account shall be determined by multiplying the number of shares
of Acquiror Stock in the Executive’s Stock Account by the closing market price
of the Acquiror Stock reported for the last trading day preceding the effective
date of the election.

4.6    Statement of Account. As soon as practicable after each Determination
Date, a report shall be issued by the Corporation to each participating
Executive setting forth the balances of the Executive’s Accounts under the Plan
as of the immediately preceding Determination Date.

ARTICLE V

PLAN BENEFITS

5.1    Plan Benefit. The Corporation shall pay Plan Benefits to each Executive
pursuant to this Article V equal to the Executive’s Accounts.

5.2    Commencement of Payments.

(a)    Payment of any Deferred Compensation Account Benefits under the Plan
shall commence as of the earlier of:

(i)    A date elected by the Executive as specified in the applicable
Participation Agreement between the Corporation and the Executive; or

 

PAGE 8 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(ii)    A day in January of the year following the year of the Executive’s
Retirement, total Disability or other termination of employment, with the
specific day to be determined by the Corporation.

(b)    Supplemental Retirement Benefits under Section 5.7 shall be made as of,
or commence as of, the earliest date for which a monthly payment is payable to
or for the Executive under the Retirement Plan.

5.3    Lump Sum or Installment Payments.

(a)    At the time the Executive elects to defer Compensation, the Executive may
also elect to receive Deferred Compensation Account Benefits either:

(i)    In equal or approximately equal annual installments (the number of such
installments not to exceed fifteen (15)) as designated by the Executive, with
the amount of the installments being adjusted over the installment period to
reflect changes in Interest or dividends credited to the Executive’s Accounts;

(ii)    In a single sum payment; or

(iii)    In a combination of partial lump sum payment, and remainder in
installments.

(b)    An Executive may elect to modify such election by filing a change of
payment designation which shall supersede the prior form of payment designation
in the Participation Agreement for Compensation deferred in any one (1) or more
calendar years. If the Executive’s most recent change of payment designation has
not been filed one (1) full calendar year prior to the year of Executive’s
Retirement, Disability, other termination of employment or earlier date selected
for commencement of payments, the prior election shall be used to determine the
form of payment. For example, an Executive retiring in 2003 must file a written
request with the Committee by December 31, 2001 to change the Executive’s form
of payment designation.

5.4    Form of Benefit Payment. Benefits payable to an Executive from a Stock
Account shall only be paid to such Executive as a distribution of Parent Common
Stock (or Acquiror Stock, if applicable) plus cash for fractional shares.
Benefits payable to an Executive from a Cash Account shall only be paid to such
Executive in cash.

5.5    Hardship Distributions. Notwithstanding the foregoing provisions of this
Article V, payment from the Executive’s Accounts may be made to the Executive in
the sole discretion of the Committee based upon a finding that an Executive has
suffered a Financial Hardship. The amount of such a withdrawal shall be limited
to the amount reasonably necessary to meet the Executive’s needs resulting from
the Financial Hardship. If payment is made due to Financial Hardship under this
Plan, the Executive’s deferrals shall cease for a twelve (12) month period. Any
resumption of the Executive’s deferrals under the Plan after such twelve
(12) month period shall be made only at the election of the Executive in
accordance with Article III herein.

 

PAGE 9 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

5.6    Death Benefit. Upon the death of the Executive or a former Executive
prior to the receipt of the full amount of Deferred Compensation Account
Benefits, the balance of such benefits shall be paid by Parent or the
Corporation to the applicable surviving designated Beneficiary or Beneficiaries
as soon as practicable in the manner elected in writing by the Executive, or, if
no such election is made, by single sum payment.

5.7    Supplemental Retirement Benefit. Any Executive who elects to defer
Compensation under this Plan and who also satisfies the eligibility requirements
for payment of any benefit under the Retirement Plan shall qualify for further
payment by the Corporation of Supplemental Retirement Benefits payable as an
annuity under this Plan, as provided below:

(a)    Amount. The amount payable by the Corporation each month during the time
an annuity benefit is payable to the Executive or Executive’s Beneficiary(ies)
under the Retirement Plan shall be:

(i)    The amount that would be payable at such time under the Retirement Plan
determined under Section 5.7(c) by treating all accrued benefits under the
Retirement Plan as being payable only in the annuity form and by treating all
Cash Compensation deferred by the Executive under this Plan as though it had
been “paid” to or “received” by Executive in the year when the deferral was
made, provided that all such deferred amounts shall be subject to the other
applicable definitions and rules of the Retirement Plan relating to benefit
determination; plus

(ii)    The reduction, if any, in the amount of the “primary Social Security
Benefit” which will actually be payable to the Executive, provided that such
reduction results from the fact that Compensation deferred under this Plan
causes the primary Social Security Benefit payable to the Executive to be
reduced and that such reduction is not otherwise payable under Section 5.7(a)(i)
above; minus

(iii)    The amount actually payable at such time under the Retirement Plan as
determined under Section 5.7(c) by treating all accrued benefits under the
Retirement Plan as being payable only in the annuity form.

(b)    Form and Duration. The form of Supplemental Retirement Benefit payable by
the Corporation shall be the same annuity form, and shall be paid by the
Corporation for the same duration, as the annuity benefit actually payable under
the Retirement Plan. Such annuity benefit forms include (subject to any change
in the Retirement Plan at the time payment begins) a standard life annuity (no
survivorship benefit); a half (50%) or full (100%) joint and survivor annuity to
the Executive and surviving spouse with or without a “pop-up” if the spouse dies
before the Executive; a ten (10) year certain annuity which can provide death
benefits to any surviving designated beneficiary; and a full (100%) joint and
survivor benefit for the spouse of a vested married Executive who dies before
retirement; and payees include the Executive and, if the operative form provides
for payment after the Executive’s death, the Executive’s surviving spouse or
other surviving designated Beneficiary(ies) or estate.

 

PAGE 10 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(c)    Retirement Plan Lump Sum Election Ignored. Notwithstanding any election
by an Executive to receive a portion of Executive’s Retirement Plan benefit as a
lump sum, the amount of the Supplemental Retirement Benefit as determined under
Section 5.7(a) and the form and duration of the Supplemental Retirement Benefit
as determined under Section 5.7(b) shall be calculated and determined as if
Executive were to receive Executive’s entire Retirement Plan accrued benefit in
the same annuity form that applies to the annuity portion of Executive’s
Retirement Plan benefit.

5.8    Withholding; Payroll Taxes. The Corporation shall withhold from payments
made hereunder any taxes required to be withheld from such payments under
federal, state or local law. However, a Beneficiary may elect in writing not to
have withholding for federal income tax purposes pursuant to Section 3405(a)(2)
of the Internal Revenue Code, or any successor provision thereto.

5.9    Payment to Guardian. If a Plan Benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of his
or her property, the Committee may direct payment of such Plan Benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetence,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan Benefit. Such distribution shall completely discharge
the Committee and the Corporation from all liability with respect to such
benefit.

5.10    Accelerated Distribution. Notwithstanding any other provision of the
Plan, an Executive shall be entitled to receive, upon written request to the
Committee, a lump sum distribution equal to ninety percent (90%) of the balance
in the Executive’s Accounts as of the Determination Date immediately preceding
the date on which the Committee receives the written request. The remaining
balance shall be forfeited by the Executive. An Executive who receives a
distribution under this section shall be suspended from participation in the
Plan for twelve (12) months. The amount payable under this section shall be paid
in a lump sum within sixty-five (65) days following the receipt of the notice by
the Committee from the Executive.

ARTICLE VI

BENEFICIARY DESIGNATION

6.1    Beneficiary Designation. Each Executive shall have the right, at any
time, to designate any person or persons as the Executive’s Beneficiary or
Beneficiaries (both primary as well as secondary) to whom benefits under this
Plan shall be paid in the event of the Executive’s death prior to complete
distribution of the benefits due under the Plan. If greater than fifty percent
(50%) of the benefit is designated to a Beneficiary other than the Executive’s
spouse, such Beneficiary designation shall be consented to by the Executive’s
spouse. Each Beneficiary designation shall be in written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Executive’s lifetime.

6.2    Amendments. Any Beneficiary designation may be changed by the Executive
without the consent of any designated Beneficiary by the filing of a new
Beneficiary designation with the Committee, subject to the spousal consent
required in Section 6.1 above. The filing of a new Beneficiary designation form
will cancel all Beneficiary designations previously filed.

 

PAGE 11 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

6.3    No Beneficiary Designation. In the absence of an effective Beneficiary
designation, or if all designated Beneficiaries predecease the Executive or die
prior to complete distribution of the Executive’s benefits, then the Executive’s
designated Beneficiary shall be deemed to be the Executive’s estate.

6.4    Effect of Payment. The payment to the deemed Beneficiary shall completely
discharge the Corporation’s obligations under this Plan.

ARTICLE VII

ADMINISTRATION

7.1    Committee; Duties. This Plan shall be administered by the Committee. The
Committee shall have such powers as may be necessary to discharge its
responsibilities. These powers shall include, but not be limited to,
interpretation of the Plan provisions, determination of amounts due to any
Executive, the rights of any Executive or Beneficiary under this Plan, the right
to require any necessary information from any Executive, determine the amounts
credited to Executive’s Accounts and Interest earned, and any other activities
deemed necessary or helpful.

7.2    Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to Parent or the Corporation.

7.3    Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

7.4    Indemnity of Committee. To the extent permitted by applicable law, the
Corporation shall indemnify, hold harmless and defend the members of the
Committee against any and all claims, loss, damage, expense or liability arising
from any action or failure to act with respect to this Plan, provided that the
members of the Committee were acting in accordance with the applicable standard
of care.

ARTICLE VIII

CLAIMS PROCEDURE

8.1    Claim. Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee, which shall respond in writing as soon
as practicable.

8.2    Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

(a)    The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

PAGE 12 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(b)    A description of any additional material or information required and an
explanation of why it is necessary; and

(c)    An explanation of the Plan’s claim review procedure.

8.3    Review of Claim. Any person whose claim or request is denied or who has
not received a response within thirty (30) days may request review by notice
given in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

8.4    Final Decision. The decision on review shall normally be made within
sixty (60) days. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified and the time limit shall
be one hundred twenty (120) days. The decision shall be in writing and shall
state the reasons and the relevant Plan provisions. All decisions on review
shall be final and bind all parties concerned.

ARTICLE IX

AMENDMENT AND TERMINATION OF THE PLAN

9.1    Amendment. The Board may at any time amend the Plan in whole or in part,
subject to the following:

(a)    Upon a Change in Control, no amendment shall be effective to change the
payout schedule in Section 9.2(b).

(b)    No amendment shall be effective to decrease or restrict the amount
credited to any Account maintained under the Plan as of the date of the
amendment. Changes in the definition of Interest shall be subject to the
following restrictions:

(i)    Notice. A change shall not become effective before the first day of the
calendar year which follows the adoption of the amendment and at least thirty
(30) days written notice of the amendment to the Executive.

(ii)    Change in Control. Any change in the definition of Interest after a
Change in Control shall apply only to those amounts credited to the Executive’s
Account after the Change in Control.

9.2    Corporation’s Right to Terminate. The Board may at any time partially or
completely terminate the Plan, if, in its judgment, the tax, accounting, or
other effects of the continuance of the Plan, or potential payments thereunder,
would not be in the best interests of the Corporation.

 

PAGE 13 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

(a)    Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments. In
the event of such a partial termination, the Plan shall continue to operate and
be effective with regard to Deferral Commitments entered into prior to the
effective date of such partial termination.

(b)    Complete Termination. The Board may completely terminate the Plan by
instructing the Committee not to accept any additional Deferral Commitments, and
terminating all ongoing Deferral Commitments. The Plan shall cease to operate
and the Committee shall pay out to each Executive the balance in the Executive’s
Accounts in a lump sum or in equal annual installments amortized over the period
listed in the payout schedule below based on the total balance in the
Executive’s Accounts at the time of such complete termination:

PAYOUT SCHEDULE

 

Total Balance of Accounts

  

Payout Period

Less than $10,000    Lump sum $10,000 but less than $50,000    Lesser of 5 years
or period elected in Participation Agreement More than $50,000    Period elected
in Participation Agreement

Interest earned on the unpaid balance in the Executive’s Cash Account shall be
the applicable Interest rate on the Determination Date immediately preceding the
effective date of such complete termination.

ARTICLE X

MISCELLANEOUS

10.1    Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly-compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, the Plan shall terminate and no further benefits
shall accrue hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt. In the event of a termination under this Section 10.1, all ongoing
Deferral Commitments shall terminate, no additional Deferral Commitments will be
accepted by the Committee, and the amount of each Executive’s Account balance
shall be distributed to such Executive at such time and in such manner as the
Committee, in its sole discretion, determines.

10.2    Unsecured General Creditor. The Accounts shall be established solely for
the purpose of measuring the amounts owed to Executives or their Beneficiaries
under this Plan. Executives and their Beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, interest or claims in any
property or assets of the Corporation, nor shall they be

 

PAGE 14 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Corporation. Except as may be provided in Section 10.3, such
policies, annuity contracts or other assets of the Corporation shall not be held
under any trust for the benefit of the Executives, their Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Corporation under this Plan. Any and all of
the Corporation’s assets and policies shall be, and remain, the general,
unpledged, unrestricted assets of the Corporation. The Corporation’s obligation
under the Plan shall be that of an unfunded and unsecured promise to pay money
in the future.

10.3    Trust Fund. The Corporation shall be responsible for the payment of all
benefits provided under the Plan; provided, however, that upon request of the
Corporation at any time, Parent shall pay benefits that are payable in Parent
Common Stock by issuing such shares to the applicable Participants or
beneficiaries. The Corporation shall establish the Trust, with such trustee or
trustees as the Board may approve, for the purpose of providing for the payment
of benefits under the Plan. The Trust shall be irrevocable, but the assets
thereof shall be subject to the claims of the Corporation’s creditors. To the
extent any benefits provided under the Plan are actually paid from the Trust,
the Corporation shall have no further obligation with respect thereto, but to
the extent not so paid, such benefits shall remain the obligation of, and shall
be paid by, the Corporation.

10.4    Nonassignability. Neither an Executive nor any other person shall have
the right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by an Executive or any other person, nor be
transferable by operation of law in the event of an Executive’s or any other
person’s bankruptcy or insolvency.

10.5    Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the
Corporation or Parent and the Executive, and the Executive (or the Executive’s
Beneficiary) shall have no rights against the Corporation or Parent except as
may otherwise be specifically provided herein. Moreover, nothing in this Plan
shall be deemed to give an Executive the right to be retained in the service of
the Corporation or Parent or to interfere with the right of the Corporation or
Parent to discipline or discharge the Executive at any time.

10.6    Protective Provision. An Executive will cooperate with the Corporation
by furnishing any and all information requested by the Corporation, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Corporation may deem necessary and taking such other actions
as may be requested by the Corporation.

10.7    Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon, except as preempted by
federal law.

 

PAGE 15 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

10.8    Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.

10.9    Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to any member of the Committee or the
Secretary of the Corporation. Such notice shall be deemed given as of the date
of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

10.10    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Corporation, Parent and their respective successors and assigns.
The term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Corporation
or Parent, and successors of any such corporation or other business entity.
Parent did not acquire all or substantially all of the assets of the Corporation
in the reorganization transaction, and therefore Parent is not a successor to
any of the obligations of the Corporation under this Plan.

The foregoing restatement of the Plan was approved by the Board of Directors of
Northwest Natural Gas Company effective as of October 1, 2018.

 

NORTHWEST NATURAL GAS COMPANY By:   /s/ DAVID H. ANDERSON   David H. Anderson,  
Chief Executive Officer

 

Attest:   /s/ SHAWN M. FILIPPI   Shawn M. Filippi   Vice President, Chief
Compliance Officer and Corporate Secretary

 

PAGE 16 – EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

Northwest Natural Holding Company hereby acknowledges and accepts its obligation
under Section 10.3 of the Plan.

 

NORTHWEST NATURAL HOLDING COMPANY By:   /s/ DAVID H. ANDERSON   David H.
Anderson,   Chief Executive Officer

 

PAGE 17 – EXECUTIVE DEFERRED COMPENSATION PLAN